United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3110
                         ___________________________

                                Jeffrey Charles Rodd

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  K. Crandall, HS Asst.; Dr. Benjamin Rice; PA Ashley Peterson; C. Nickrenz;
                   Captain J. Feda; United States of America

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                            Submitted: February 9, 2022
                             Filed: February 14, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Former federal inmate Jeffrey Rodd brought this action under Bivens v. Six
Unknown Named Agents, 403 U.S. 388 (1971), and the Federal Torts Claims Act
against prison staff, alleging that they were deliberately indifferent to injuries he
suffered when he fell out of his wheelchair in November 2014.
       The district court1 granted summary judgment dismissing Rodd’s Bivens claims
for failure to exhaust available administrative remedies, as he did not attempt to file
formal grievances. See Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003). His
alleged blindness did not excuse failure to exhaust because Bureau of Prisons
regulations provide for assistance in obtaining administrative remedies, and Rodd did
not allege that prison officials prevented him from seeking assistance. See 28 C.F.R.
§ 542.16(a). The court dismissed Rodd’s Federal Tort Claims Act claims because this
action was not filed within six months after the Bureau of Prisons denied the claim,
see 28 U.S.C. § 2401(b); and Rodd was not entitled to equitable tolling because he
failed to establish that anything prevented him from timely filing suit, see Pace v.
DiGuglielmo, 544 U.S. 408, 418 (2005).

     After careful review of the record, we agree with the district court’s analysis.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                         -2-